Title: From George Washington to John Stanwix, 20 June 1757
From: Washington, George
To: Stanwix, John



To Colo. StanwixSir,
[Fort Loudoun] June 20th 1757.

Yours of the 18th from the camp at Carlyle, I received about noon this day: at a time when I was examining (in company with His Majestys Agent for Indian Affairs) the french prisoner, brought to this place by Lt Baker and the cherokee indian. a copy of his examination I herewith enclose. You will find, Sir, from the tenor of his answers, that a large body of Indians was hourly expected at Fort Du Quesne. And, that altho’ there was not (if his intelligence is to be literally credited—and surely it is not) a train of artillery fit for such an Expedition: Yet this might have been brought by those 300 men, who arrived there after he left the place.
It is altogether evident (if the indian intelligence may be relied

on) that the french are bringing Howitzers with them for the easier reduction of the place, if they shou’d attack us. For, say they, your Guns are but muskets, compared with those the french have with them. Theirs will admit a Fawn in the muzzle, while yours will not take in a mans fist. To any person who is in the least degree acquainted with the mountainous country about our Settlements, it is clear, that the french can bring artillery along no other road than that from Fort Du Quesne to Ft Cumberland, without spending immense time in mending one. Then I conceive the Garrison at Fort Augusta has been very negligent and inactive not to discover the enemy sooner. On the other hand, we all know that a blaz’d path in the eyes of an indian is a large road: for they do not distinguish between one track and another without a circumspect enquiry; i.e. between a track which will admit of carriages, and a road sufficient for them to march in.
These, Sir, are only my own sentiments, and I submit them to your better judgment for improvement. We very well know that from Fort Du Quesne to Fort Cumberland there is a plain road already made, and bridges also. I shall however continue to pursue every means in my power to gain the earliest and best intelligence I can of the approaches of the enemy: and shall transmit it forthwith to you. I have sent Major Lewis of the Regiment, fifty miles advanced from this, with Orders to keep out constant spies for intelligence, and to lose no time in transmitting it to me.
We have received nothing new from Fort Cumberland since the 16th—The indians who brought the first intelligence imagine, that some of Spotwood’s party, are yet skulking after, and watching for, the motions of the enemy. On the contrary I apprehend they are all cut off—For, a man who left Fort Cumberland the 16th says, that the woods appear to be quite alive with enemy indians who shew themselves openly in the day: This is unus[u]al for them to do, unless they are strong. We work on this Fort both night and day, intending to make it tenable against the worst event.
Mr Croghan &c. write you by this Express; and will no doubt be more explicit on indian affairs than I can pretend to be, and to them I refer.
It wou’d have given me great pleasure, had you been pleased

to signify your sentiments on the Revolution; having come to this place, that I might act conformably with your Orders. I am &c.

G:W.

